 


109 HR 2294 IH: Robocaller Identification Act
U.S. House of Representatives
2005-05-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 2294 
IN THE HOUSE OF REPRESENTATIVES 
 
May 11, 2005 
Mrs. Johnson of Connecticut (for herself and Ms. Foxx) introduced the following bill; which was referred to the Committee on Energy and Commerce 
 
A BILL 
To amend the Communications Act of 1934 to prohibit the use of autodialers for purposes of political solicitations, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Robocaller Identification Act. 
2.Prohibition on automated calling for political purposes 
(a)AmendmentSection 227(b)(1) of the Communications Act of 1934 (47 U.S.C. 227(b)(1)) is amended— 
(1)in subparagraph (B), by inserting , for any purpose other than for a political purpose, after prerecorded voice; 
(2)by striking or at the end of subparagraph (C); 
(3)by striking the period at the end of subparagraph (D) and inserting ; or; and 
(4)by adding at the end the following new subparagraph: 
 
(E)to initiate any telephone call using an automatic telephone dialing system or an artificial or prerecorded voice for a political purpose, unless— 
(i)at the beginning of the message, it states clearly the identity of the entity or individual that is responsible for initiating the call and the entity or individual responsible for funding the call; and 
(ii)during or after the message— 
(I)it states clearly a telephone number or address of such entity or individual where further information about the entity may be obtained; or 
(II)it states the individuals that serve on the board of directors of the entity..  
(b)DefinitionSection 227(a) of such Act is amended by adding at the end the following new paragraph: 
 
(5)The term political purpose means the purpose of attempting to influence legislation, or of attempting to participate in or intervene in any political campaign on behalf of (or in opposition to) any candidate for public office.. 
 
